DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulauskas (US 2003/0191578). 
Regarding claim 12, Paulauskas discloses  an apparatus for controlling an output of driver information to a driver of the vehicle to entertain and/or to increase a driver attentiveness of the driver, the apparatus comprising:
	a database 169, 269, of points of interest or objects of general interest (figure 4);
	a database of topographic information (162, 166, 167, 140, 170, 171, 172, 173, figure 3);
	a device 124 configured to determine whereabouts of the vehicle;
	an evaluation device 112 configured to ascertain, from current whereabouts of the vehicle and from the topographic information, which of the points of interest or objects of general interest are present in a field of view of the driver (paragraph 46) (figures 1 and 9, steps 420, 430, 440); and
	an output device 129, 132, configured to outputs the driver information regarding one of the points of interest or objects of general interest that have been ascertained by the evaluation device to be located in the field of view of the driver (p. 46, figures 1, 10-11).
Regarding claim 13, Paulauskas discloses a device configured to monitor the driver by way of which at least one of the following is detected: a current gaze direction of the driver and/or a facial expression of the driver and/or gestures of the driver and/or a pointing direction of a finger or hand or arm of the driver (paragraph 63), and/or data of a device configured for voice recognition and/or an actuation of an operating device 336 by the driver (p. 63), and a current field of view of the driver is determined (p. 46).
Regarding claim 14, Paulauskas discloses an environment sensor including a driver assistance camera oriented in a direction of travel on the vehicle; and/or a device 125 configured to determine an orientation of the vehicle (p. 21); wherein a current field of view of the driver is determined using the environment sensor and/or the device 125 configured to determine the orientation of the vehicle (p. 21).
Regarding claim 15, Paulauskas discloses wherein the output device is: (i) a display apparatus configured to output images  500 (p. 62) and/or videos, and/or (ii) an audio system by way of which music and/or voice information is outputted.
Regarding claim 16, Paulauskas discloses a method for controlling an output of driver information to a driver of a vehicle, to entertain and/or to increase driver attentiveness of the driver, the method comprising: 
delivering as input signals 169, 269, to an evaluation device 112, data regarding points of interest or objects of general interest (figure 4), topographic data regarding surroundings of the vehicle (162, 166, 167, 140, 170, 171, 172, 173, figure 3), and data 124 regarding whereabouts of the vehicle; 
determining, by the evaluation device 112, from current whereabouts of the vehicle and from the topographic information, which of the points of interest or objects of general interest are present in a field of view of the driver (p. 46) (figures 1 and 9, steps 420, 430, 440); and 
outputting, by an output device 129, 132, driver information regarding the points of interest or objects of general interest for which the evaluation device has identified are located in the field of view of the driver (p. 46, figures 1, 10, 11).
Regarding claim 17, Paulauskas discloses delivering, to the evaluation device 112, data of a device 336 configured to monitor the driver, the data of the driving including: data of a driver gaze direction recognition system, and/or data of a driver facial expression recognition system, and/or data of a driver gesture recognition system, and/or data of a system for recognizing the pointing direction of a finger or hand or arm of the driver (p. 63) and/or data of a voice recognition device, and/or data of a driver-actuatable operating device 336 (p. 63), and/or data of a device for recognizing a posture of a head of the driver; wherein a current field of view of the driver is determined from the delivered data (p. 46).
Regarding claim 18, Paulauskas discloses wherein the evaluation device outputs, by way of the output device 129, 132, driver information regarding a point of interest or object of general interest: (i) to which the driver is pointing with his or her finger or hand or arm (336, p. 63), or (ii) to which a gaze of the driver is directed, or (iii) for which the driver has orally requested information from the information system by way of a voice control system.
Regarding claim 19, Paulauskas discloses wherein the gaze direction of the driver or the pointing direction (p. 63), which is recognized by way of the device 336 for monitoring the driver, is transformed from a vehicle coordinate system into a global coordinate system, and the current field of view of the driver is ascertained in consideration of an ascertained current vehicle position and in consideration of an ascertained current vehicle orientation (p. 21).
Regarding claim 22, Paulauskas discloses wherein preferences are predefinable by the driver as to which information is played back by the output device with respect to a point of interest or an object of general interest (p. 47, 48), or as to a sequence in which the information with respect to a point of interest or an object of general interest is output. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulauskas in view of Prokhorov (US 2008/0291032).
Regarding claim 20, Paulauskas discloses all of the claimed subject matter as set forth above in the rejection of claim 17, but does not disclose an output of information regarding a closest point of interest or closest object of general interest being automatically initiated when the device for monitoring the driver recognizes that the driver: (i) is exhibiting signs of fatigue, or (ii) is showing signs of boredom, or (iii) is no longer attentively following traffic events, or (iv) exhibits signs of monotony. Prokhorov teaches the use of  an output of information regarding a closest point of interest or closest object of general interest being automatically initiated when a device 10 for monitoring a driver recognizes that the driver: (i) is exhibiting signs of fatigue, or (ii) is showing signs of boredom (10, 14, p. 2, 6, 12, and 32), or (iii) is no longer attentively following traffic events, or (iv) exhibits signs of monotony. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an output of information regarding a closest point of interest or closest object of general interest being automatically initiated when the device for monitoring the driver recognizes that the driver: (i) is exhibiting signs of fatigue, or (ii) is showing signs of boredom, or (iii) is no longer attentively following traffic events, or (iv) exhibits signs of monotony to the method of Paulauskas as taught by Prokhorov for the purpose of effectively monitoring the driver. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knobel, Garcia, Adamski, Laine, and Rados disclose systems for controlling the output of driver information. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
April 9, 2022